

115 HR 6276 IH: Strengthening Pensions through Investment in Infrastructure Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6276IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Bishop of Michigan introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the treatment of use of public infrastructure
			 property for the private business use test for private activity bonds, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Pensions through Investment in Infrastructure Act. 2.Treatment of use of public infrastructure property for private business use test for private activity bonds (a)Use by public pension funds treated as government useSection 141(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(10)Use by public pension funds not treated as private business use
 (A)In generalFor purposes of this part, use by a public pension fund of public infrastructure property shall not be treated as private business use.
 (B)DefinitionsFor purposes of this paragraph— (i)Public pension fundThe term public pension fund means a pension fund established or maintained for employees or former employees of a State, political subdivision of a State, or an agency or instrumentality thereof.
 (ii)Public infrastructure propertyThe term public infrastructure property means property with the following characteristics: (I)Consists of roads, bridges, tunnels, docks, wharves, ports, harbors, airports, rail stations, mass transit or commuting centers, water infrastructure (including sewage, waste water, storm water, and solid waste treatment), heating, cooling, or electric utility production, municipal buildings, or other real or tangible property that is used for an essential government function (within the meaning of section 115).
 (II)Provides services to the general public or is available for general public use. (III)If rates are charged for use of or services provided by such property, such rates are subject to State or local governmental regulatory or contractual control, limitation, or approval.
								.
 (b)Effective dateThe amendment made by this section shall apply with respect to use after the date of enactment of this Act.
			3.Public infrastructure property not treated as investment property for arbitrage bonds
 (a)In generalSection 148(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (5)Public infrastructure property not treated as investment-type propertyThe term investment-type property shall not include public infrastructure property (as defined in section 141(b)(10)). . (b)Effective dateThe amendment made by this section shall apply with respect to transactions after the date of the enactment of this Act.
			